Citation Nr: 0213298	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as  30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX.

Service connection is also in effect for injury to the right 
middle finger, rated as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; and defective hearing, rated as 
noncompensably disabling.

The veteran provided testimony at a personal hearing held at 
the RO in February 2002, a transcript of which is of record.


REMAND

The veteran filed his initial claim in June 2000.  The rating 
action by the RO which established service connection and 
assigned the 30 percent disability rating was in September 
2000, and the veteran was so informed in September 2000.  

In a document transmitted by his representative, and received 
by the RO in January 2001, the veteran issued his Notice of 
Disagreement (NOD) with that decision.  

After the personal hearing, a Statement of the Case (SOC) was 
issued by the RO in March 2002.  The veteran filed his 
Substantive Appeal, a VA Form 9 in March 2002, and the case 
was certified to the Board.

Before the Board had addressed the merits of the case, the 
veteran submitted correspondence via his representative to 
the effect that he had new evidence with regard to his claim, 
a copy of which was attached; and specifically requested that 
the case be remanded to the RO for their initial 
consideration.  

The veteran confirmed this request in duplicate, in writing, 
and received by the Board in August 2002.

Pursuant to the longstanding provisions of 38 C.F.R. § 
20.1304, under certain conditions, a veteran may elect to 
waive RO consideration of new evidence.  

Pursuant to recent revisions of that regulation, effective 
February 22, 2002, when a NOD was filed in an appeal on or 
after February 22, 2002, and to an appeal pending on that 
date at the Board (or the U.S. Court of Appeals for Veterans 
Claims or the U.S. Court of Appeals for the Federal Circuit), 
a remand for a Supplemental SOC (SSOC) is not required.  

However, in this case, since the NOD was prior to that date, 
and the veteran has unequivocally elected not to waive 
initial RO consideration, and has specifically asked that the 
case be returned to the RO for initial consideration of the 
new evidence, the Board has no option but to remand the case 
to the RO.

Accordingly, the Board takes the following action:

The case is remanded for initial 
consideration by the RO of the evidence 
submitted by the veteran and now filed in 
the claims file.  All required 
adjudicative procedures should be 
undertaken, to include a comprehensive 
SSOC including all pertinent evidence and 
laws and regulations, to which the 
veteran may be afforded the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


